CULLEN, Commissioner.
J. R. Jennings and wife appeal from a judgment awarding them $10,500 for land condemned by the state for highway purposes. Their only contentions are that the trial court erred in excluding testimony relative to loss of access to the highway and in instructing the jury that any loss of access should not be considered as a damage factor.
The appellants’ land will have the same access after th.e condemnation that it had before, which access was adequate for the use to which the land was being devoted (farming). The state did not condemn or take any property right of access. Under Commonwealth, Department of Highways v. Carlisle, Ky., 363 S.W.2d 104, and Commonwealth, Department of Highways v. Denny, Ky., 385 S.W.2d 776, the ruling and instruction of the trial court were proper.
The judgment is affirmed.